RBC Capital Markets® Filed Pursuant to Rule424(b)(2) Registration Statement No. 333-189888 Pricing Supplement Dated November 15, 2013 to the Product Prospectus Supplement FIN-1 Dated July 25, 2013, Prospectus Dated July 23, 2013, and Prospectus Supplement Dated July 23, 2013 Fixed to Floating Rate Notes, Due November 20, 2020 Royal Bank of Canada Royal Bank of Canada is offering the Fixed to Floating Rate Notes (the “Notes”) described below. The CUSIP number for the Notes is 78010UDC8. The Notes will pay interest quarterly, on the 20th day of February, May, August and November of each year, commencing on February 20, 2014 and ending on the Maturity Date. Interest will accrue at the following rates during the indicated years of the term of the Notes: · Year 1: 2.50% · Years 2-7:3
